DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 07 July 2022 has been entered in full.  Claims 11 and 23 are canceled.  Claims 5-9 and 17-21 remain withdrawn from consideration.  Claims 1-4, 10, 12-16, 22, and 24-28 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to claims 1, 10, 13, and 22 for informalities as set forth at p. 3 of the previous Office action (mailed 07 April 2022) is withdrawn in view of the amended claims (as per the amendment of 07 July 2022).
The rejection of claims 3, 4, 15, and 16 under 35 U.S.C. 112(b) as set forth at p. 3 of the previous Office action (mailed 07 April 2022) is withdrawn in view of the amended claims (as per the amendment of 07 July 2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10, 12-16, 22, and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is maintained for the reasons set forth at pp. 4-7 of the previous Office action (mailed 07 April 2022) and for the reasons discussed below.
Applicant’s arguments (pp. 7-18, remarks received 07 July 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the rejection has not set forth what is deemed to be enabled.  To clarify, the instant claims are rejected for total lack of enablement.
Applicant argues that the scope of the claims has been limited, and reviews the amended claims.  Applicant urges that the amended claims meet the enablement requirements of 35 U.S.C. 112(a) because one skilled in the art would have been able to make and use the entire scope of the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation.  Specifically, Applicant turns to the Wands factors to support their position.  Applicant urges that the nature of the invention involves a method of restoring normal function and normal calcium flux in a dysfunctional NK cell and a method of treating a subject in need thereof comprising administering a PLCG2 phosphorylation modulating agent comprising a cytokine.
This has been fully considered but is not found to be persuasive.  It is maintained that the specification does not enable the amended claims.  While Applicant has accurately summarized the subject matter of the claims, the courts have long established broad enablement may be provided for in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  Accordingly, the nature of the invention is complex and unpredictable.
Applicant urges that the level of skill in the art is high, corresponding to a researcher of at least Ph.D. level with at least several years of experience in the biological arts.  Applicant argues that it is well within the skill in the art to practice the claimed methods.  
This has been fully considered but is not found to be persuasive.  While it is acknowledged that the level of skill in the biological and medical arts is high, this is only one of the factors to be considered when making a determination regarding enablement.
Applicant argues that the scope of the claims is not overly broad.  Applicant reviews the limitations of the amended claims .  Applicant urges that the claims do not encompass all PLCG2 phosphorylation modulation agents, but only those that have a specific activity when administered that provides a specific effect on a dysfunctional NK cell.  Similarly, Applicant contends that the amended claims do not encompass any aspect of dysfunction in the NK cells, but are limited to dysfunctional NK cells having abnormal calcium flux and function.  Applicant argues that the patient population  has been limited to remove those considered “at risk.”  Finally, Applicant argues that the IL-2 recited in the claims must have the effect of restoring normal function and calcium flux in a dysfunctional NK cell, and thus the IL-2 recited in the claims does not encompass all IL-2 variants.
This has been fully considered but is not found to be persuasive.  Regarding patient population, the specification fails to provide a definition of a patient “suspected of having a PLCG2 hypophosphorylation-associated disease, disorder, or condition” that distinguishes the patient population from the general population.  For example, the specification fails to disclose diagnostic tests or a list of symptoms that would lead the clinician to suspect that the patient might have a PLCG2-associated disease, disorder, or condition.   The specification asserts that PLCG2 hypophosphorylation and dysfunctional NK cells may be associated with virtually any autoimmune disorder, infection, genetic disorder, or inflammatory disorder, and provides an extensive laundry list of such disorders at paragraphs [0085]-[0104].  Accordingly, the patient population encompassed by the claims is still extremely broad.  Regarding the recited PLCG2 phosphorylation modulating agents and IL-2 to be administered, it is noted that these agents are only limited in terms of their function.  No structures are recited.  The specification also fails to disclose any structures for such, other than Thus the instant fact pattern is similar to that in In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983), wherein a single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification at most disclosed only those means known to the inventors.  When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.  See also Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993), and MPEP § 2164.08(a).  The skilled artisan would have to resort to trial and error experimentation to identify compounds meeting the functional limitations of the claims, even though a suitable assay for effects on NK cells is disclosed.  
Regarding the state of the art, Applicant argues that the general procedures involved in the claimed method are conventional in the art.  Applicant urges that while the experimentation required to practice an invention may be complex, it is not necessarily undue if such is typical in the art. 
This has been fully considered but is not found to be persuasive.  Achieving correction of dysfunctional NK cells having abnormal calcium flux is not conventional in the art.  No references or other evidence has been submitted to establish such.  Furthermore, the rejection set forth in the previous Office action relied upon evidence in the form of the Spolski publication that administration of IL-2 still results in unexpected effects despite over 40 years of research on the effects of IL-2 on cells and physiology.  The rejection also relied upon evidence in the form of the Fogel publication that the significance of the correlation of depleted NK cells in juvenile dermatomyositis was unknown.
Regarding the level of unpredictability, Applicant submits that a substantial body of research existed regarding administration of cytokines such as IL-2 to modulate cells or treat subjects, thus providing an increased level of predictability in the art.  Applicant takes issue with Spolski, characterizing it as being concerned with side effects of IL-2 administration.  Applicant urges that there is no legal requirement for proof that the claimed methods are completely safe or free from side effects.  Applicant contends that Spolski evidences decades of clinical use of IL-2.  Applicant takes issue with the rejection’s reliance upon Fogel, urging that the instant specification makes clear the pathogenesis involving NK cells underlying JDM.  Applicant contends that the specification demonstrates that treatment with IL-2 is sufficient to attenuate the decreased calcium flux and abnormal NK cell function associated with PLCG2 hypophosphorylation, referencing p. 17, lines 2-13.  Applicant concludes that the teachings of Fogel regarding uncertainty are moot in light of the disclosure.
This has been fully considered but is not found to be persuasive.  In the Spolski review, the section regarding therapeutic approaches beginning at p. 655, it is stated that despite the knowledge of IL-2’s activity on T cells for over 40 years at the time of the Spolski et al. publication, therapeutic administration of IL-2 resulted in positive and deleterious effects. IL-2 administration at high doses was known to be effective in treating malignancies, but its usefulness is limited by toxicities, in vivo instability, and its preferential expansion of Treg cells rather than effector T cells.  IL-2 at low doses was known to be used in treatment of autoimmune diseases, but this approach also met with problems including responses by memory T cells and CD8+ T cells.  Accordingly, the state of the art indicates that the effects of administering IL-2 to treat a particular disease are still unpredictable.  Regarding Fogel, the publication established a correlation between JDM and depleted NK cells, but urged that the significance of the correlation is unclear.  While the instant specification sets forth a great deal of information and experimental data regarding PLCG2 phosphorylation and NK cell function in samples from JDM patients compared to controls (e.g., p. 17, li. 2-13 and Example 1), as well as effects of IL-2 on NK cells in vitro, no data are disclosed regarding the effects of any therapeutic agents on the condition of the patient receiving treatment.
Applicant argues that the specification and claims provide further guidance with respect to the enablement of the claims.  In particular, Applicant refers to p. 25, li. 1-14 as describing PLCG2 phosphorylation modulating agents and the intended effects thereof, including activation of NK cells, modulation of calcium flux, and restoration of NK cell function.  Applicant further references pp. 42 and 47 as disclosing experimental assessment of therapeutic effects, and reduction to practice of administration of multiple exemplary agents, such as IL-2 and IL-15.  Applicant refers to pp. 19 and 41 as providing detailed guidance regarding PLCG2 hypophosphorylation associated diseases and methods of assessing reduced PLCG2 hypophosphorylation.  Applicant concludes that the amount of direction and guidance provided by the specification and claims supports enablement.
This has been fully considered but is not found to be persuasive.  The specification at p. 25 lists cytokines that may be used in the claimed methods, i.e., IL-2, IL-15, IL-18, IL-12, and CCL5.  However, none of these cytokines were demonstrated as having a positive effect on a patient.  IL-2 was shown to have an effect on NK cells in vitro; however, it is not clear how this result correlates to an in vivo situation, wherein many factors affecting disease progression are present.  As Spolski evidences, the effects of even a well-known agent in vivo in a diseased subject can eb unpredictable.  Disclosure of assays to test for desired results and lists of potential diseases and agents (pp. 19, 41, 42, 47) is not tantamount to detailed guidance, but rather is an invitation to further experiment.  
Applicant argues that working examples have been presented using straightforward methodology and experiments to demonstrate the application of cytokines to restore NK function in patients with PLCG2 hypophosphorylation associated disease, e.g., Example 1.  Applicant urges that in vitro data can provide enabling support for in vivo activity where there is a reasonable correlation to the claimed invention.  Applicant urges that administration of a cytokine to NK cells isolated from a patient provides such a reasonable correlation.  Applicant contends that disclosure of a prophetic example regarding treatment is sufficient to allow the skilled artisan to practice the invention as claimed.  Applicant concludes that the claimed invention is fully enabled.
This has been fully considered but is not found to eb persuasive.  There is no evidence that the disclosed in vitro assays are correlative with the in vivo disease situation, where there are multiple other cell types and other protein factors with potential agonizing and antagonizing effects.  The prophetic examples adds no more to the specification’s assertions that the claimed methods will work.  The skilled artisan has no choice but to resort to de novo trial-and-error experimentation to determine how to effectively treat any PLCG2 hypophosphorylation-associated disease, disorder, or condition with any PLCG2 phosphorylation modulating agent comprising a cytokine that must first be tested for its ability to restore normal function and calcium flux in a dysfunctional NK cell as per the claim limitations.  Such experimentation is considered undue.  If Applicant has any results developed after the filing date of the instant application, using animal models or other in vivo testing conditions, Applicant is invited to submit such in the form of a 37 CFR 1.132 declaration, as such would be considered highly probative to the issue of enablement.
Due to the large quantity of experimentation necessary to determine how to effectively restore NK cell function in a PLCG2-dysregulated situation, such as in treatment of juvenile dermatomyositis, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the state of the prior art evidencing the unpredictability of the effects of IL-2 administration on various cell populations and patients, and the breadth of the claims as discussed above, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 12, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Throm et al. (15 November 2018, JCI Insight 3(22):e123236; https://doi.org/10.1172/jci.insight.123236; p. 1-13) for the reasons set forth at p. 8 of the previous Office action (mailed 07 April 2022) and for the reasons discussed below.
Applicant argues (pp. 14-15, remarks received 07 July 2022) that all of the named inventors share authorship with the Throm publication, and that the publication was first available less than one year before the instant priority date.  Applicant urges that the exception rule of 35 U.S.C. 102(b)(1)(A) applies in that the publication was available less than one year from the priority date, and the disclosure is by an inventor or joint inventor.
This has been fully considered but is not found to be persuasive.  The exception rule set forth in 35 U.S.C. 102(b)(1)(A) requires establishment of two facts.  First, the disclosure must have been made 1 year or less before the effective filing date of the application.  This has been established.  However, the exception rule also requires evidence that the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor.  The Throm publication lists authors Jeanette T. Pingel, Allyssa L. Daugherty, and Lauren M. Pachman in addition to the three inventors of record for the instant application.  This is a different entity than the three inventors of record.  The contributions of authors Pingel, Daugherty, and Pachman have not been accounted for.  Please see MPEP § 2153.01(a), wherein it is stated, “If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art.” 

Claim(s) 1-4, 10, 12-16, 22, and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gavin et al. (US 2-14/0286898 A1; published 25 September 2014) for the reasons set forth at pp. 8-9 of the previous Office action (mailed 07 April 2022) and for the reasons discussed below.
Applicant argues (pp. 16-17, remarks received 07 July 2022) that the inherency has not been established, and that the publication does not disclose exactly what is claimed.  Specifically, Applicant argues that Gavin discloses treatment of a laundry list of autoimmune or inflammatory diseases at [0140]-[0141].  Applicant urges that the IL-2 muteins of Gavin are genetic variants of wild type IL-2 designed to preferentially stimulate Treg cells.  Applicant contends that Gavin does not show that their IL2 variants have any effect on NK cell dysfunction or calcium flux.  Applicant concludes that since the missing descriptive matter is not necessarily present in the thing described in the reference, that the Gavin reference fails to anticipate the claimed invention.
This has been fully considered but is not found to be persuasive.  The instant specification also presents a laundry list of autoimmune, infectious, and inflammatory diseases/disorders/conditions that may be treated as claimed.  In fact, many of the diseases listed by Gavin are also listed in the instant specification (e.g., rheumatoid arthritis, psoriatic arthritis, Sjogren’s disease, scleroderma, lupus, Crohn’s disease, Celiac disease, multiple sclerosis, etc.).  The genus taught by Gavin regarding autoimmune diseases in particularly is fairly suggestive of the genus and species thereof recited in the instant claims.  Regarding IL-2, Gavin shows that several IL-2 variants, including wild type IL-2, have proliferative effect on NK cells (see Figs. 4 and 6; Examples 3 and 4).  While Gavin does not test for effects on NK dysfunction or calcium flux, such would have been necessarily inherent to the method of administering IL-2 to JDM patients, which is specifically suggested by Gavin.  Also, the IL-2 recited in the instant claims is not limited by any structure.  Absent evidence to the contrary, the IL-2 structures disclosed by Gavin would have had the activities required by the instant claims.  MPEP § 2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference.  The case law clearly states that something which is old does not become patentable upon the discovery of a new property.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Furthermore, chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).  Finally, it is noted that the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.  
	For all of these reasons, the rejection is maintained.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
25 July 2022